In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District         S triY I 8       Is U2

                                   San Antonio Texas Bexar County


Maryann Castro


v.




Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV


                                                                Trial Court Case 2011 -CI-15957




TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL


MOTION TO AMEND AGREEMENT FOR FINAL DIVORCE SIGNED 10/30/2013


Here comes Appellant Maryann Castro in Appeals Court asking the Court for Justice and filed the

following Motion for Justice to be served Appellant Maryann Castro is pro-se.


A money judgement can be awarded to recoup valuing the reconstituted estate case of Schlueter

v.Schluetern975 S.W. 2d 584 (Tex 1998){jhecht dissenting)(2) introduces the new Texas family
codifying Schlueter{3)


Spousal Support should have been enforced Appellant Maryann Castro did not give up her right to the
support she is entitled to being the disabled spouse suffers from depression this occurred within the
29 Year marriage to Appellee Manuel Castro Counsel Joseph Appelt wrote in the Agreement no
spousal support after signatures were signed and did this without the permission of Appellant
Maryann Castro another fraud attempt and abuse of the law made by Counsel Joseph Appelt .Counsel

Joseph Appelt Hid martial assets from Appellant Maryann Castro 99 subaru and Keogh Plan Pension

that Appellant Maryann Castro did not give up her right to these Martial Assets that Counsel Joseph
Appelt hid for his client Appellee Manuel Castro.


Appellee Manuel Castro and 3rcl party mistress Christina Pacheca the nonspouse Conspired to Commit
fraud by overvaluing community-realtors opinion in the amount of over 125,0O0.The Mistress non-
spouse Christina Pacheco Presented to the court in the Marriage of Manuel And Maryann Castro a
Comparative Market Analysis she had her realtor friend of Pleasanton Archie Marmejo to overvalue
the homestead of Appellant Maryann Castro the wronged Spouse of Appellee Manuel Castro of 29
years to aide Appellee Manuel Castro her Married lover in wronging Appellant Maryann Castro to
make it look like the Community had equity in the amount of 40,000 that was a fraud document and it

has been proven to Appeals Court the Community 1501 Olive Street in where Appellant Maryann

Castro resides at and shared with Appellee Manuel Castro has no equity.
Appellee Manuel Castro was not paying the home mortgage and was in Active Bankruptcy when the
Agreement for final Divorce was signed and Appellee Manuel Castro and Counsel Joseph Appelt hid
from Appellant Maryann Castro and the Court Judge Canales that the Community was in Bankruptcy
Court and the stay lift was not filed and that Appellee Manuel Castro owes a high dollar amount and
had not made one mortgage payment and evidence has been provided to the Appels Court.


Appellant Maryann Castro has been wronged by Appellee Manuel Castro the wronged spouse should
be fully compensated for the cause of action for the fraud committed against the Community.
V1CKERY V VICKERY 999SW2D 342,343(TEX1999)


Appellee Manuel Castro is liable for fraud and breach of fiduciary duty. Appellee Manuel Castro
dishonesty of purpose was intent to deceive Appellant Maryann Castro by overvaluing the Community
at 125,000.



Appellee Manuel Castro hid a martial asset a 99 subaru and Keogh plan pension.


Appellee Manuel Castro was in active bankruptcy


Appellee Manuel Castro used Community funds to pay for his extra martial affair with Christina

Pacheco instead of paying the home mortgage.


Appellee Manuel Castro committed fraud, adultery and did this to hurt Appellant MaryAnn Castro.


Appellee Manuel Castro disposed a martial asset a 95 Fleetwood mobile home he surrendered the
martial asset through the Davis Law firm putting the Debt on Appellant Maryann Castro causing a loss
in martial asset. A Judgement to replenish the Community and presumption of Constructive fraud
arises when thereby compensate the wronged spouse for one spouse unfairly disposes of the other
depleted property 95 Fleetwood mobile home See,e.g., compensation, Carnes,533 S.W.D AT 371.
Spruill V. Spruiil, 624,697-698 additionally trial court can award money to the wronged spouse.


Appellant Maryann Castro prays for Justice and relief for she was harmed by Appellee Manuel Castro

in the Agreement for final Divorce signed Oct 30 ,2013.


Appellant Maryann Castro prays far j


Appellant Maryann Castro prop-se
                                       < I t n 1 I C~—'

1501 Olive


Jourdanton Texas 7S026


8304960133


Pacattitude2014|S)gmail.co